NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas                956-318-2403 (FAX)



                                         September 25, 2014

      Hon. Keith C. Livesay                         Ellen B. Mitchell
      Livesay Law Office                            Cox Smith Matthews Incorporated
      517 W. Nolana                                 112 East Pecan Street, Suite 1800
      McAllen, TX 78504                             San Antonio, TX 78205
      * DELIVERED VIA E-MAIL *                      * DELIVERED VIA E-MAIL *

      Hon. Roberto (Bobby) Rene Garcia
      Law Office of Bobby Garcia
      5301 S. McColl Road
      Edinburg, TX 78539
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00231-CV
      Tr.Ct.No. CL-08-3146-D
      Style:    In Re Old American County Mutual Fire Insurance Company

      Dear Attorneys:

              Enclosed please find the opinion issued by the Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: County Court at Law No. 4
           Hon. Arturo Guajardo Jr., Hidalgo County Clerk (DELIVERED VIA E-MAIL)
           Hon. J. Rolando Olvera Jr., Presiding Judge, Fifth Administrative Judicial Region
           (DELIVERED VIA E-MAIL)